DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.

Allowable Subject Matter
Claims 21-36,39-48 allowed.
The following is an examiner’s statement of reasons for allowance: Prior art e.g. U.S. Patent Number 7,427,557 B2 to Rinne et al. teaches a semiconductor device (e.g. Figure 5h) comprising:
a first semiconductor element (505, column 10 line 67, column 12 line 47) comprising:
a first electrode (503, column 3 line 64);
a first metal layer (507a, column 11 lines 7-11) disposed above the first electrode;
a second metal layer (e.g. 507b or alternatively interdiffusion layer between 507a and 507b, column 11 lines 13-25) disposed above the first metal layer;
a third metal layer (layer 511 column 11 line 35) disposed above the second metal layer; and
a passivation layer (501, column 11 line 2) in contact with (sidewalls of) the first metal layer;
a second semiconductor element (521, column 12 line 47); and
a micro-solder bump (513’, column 12 line 46), wherein the micro-solder bump (513’) is disposed directly on the third metal layer, and wherein the third metal layer (511) is exposed through an opening in the passivation layer (501), as discussed previously.
Prior art e.g. U.S. Patent Application Publication Number 2006/0289991 A1 to Morita et al. teaches (e.g. FIG. 5) wherein a passivation layer (10, ¶ [0033]) is in contact with a plurality of metal layers (4 and 7, ¶ [0024],[0027],[0030]) and disposed above (i.e. higher than) the plurality of metal layers (4 and 7), and wherein a micro-solder bump (9, ¶ [0031]) is in contact (as pictured) with the passivation layer (10), and wherein the upper metal layer (7) is exposed through an opening (as pictured) in the passivation layer (10), as discussed previously.
Similarly, prior art e.g. U.S. Patent Number 6,878,633 B2 to Raskin et al. teaches (e.g. FIG. 14) a passivation layer (e.g. 24 or combination of 12 and 24) that is in contact with first and second metal layers (e.g. 6 and 18, or 18 and 4/16) and is disposed above the first and second metal layers, and also wherein the micro-solder bump (10) is in contact with the passivation layer (24), wherein the upper metal layer (4/16) is exposed through an opening in the passivation layer (24 or combination of 24 and 12), as discussed previously.
Prior art e.g. previously cited U.S. Patent Number 6,417,575 B2 to Harada et al. teaches (FIG. 4) a first metal (100a) having a first concave shape, a second metal (100b) in a concave shape, and a third metal (100c) in a flat shape, wherein a passivation layer (102) is disposed above and in contact with top-facing sides of each of the first metal layer (100a) and the second metal layer (100b), wherein the third metal layer (100c) is exposed through an opening in the passivation layer (102).
However, prior art fails to reasonably teach or suggest specifically together a first electrode, the first metal layer disposed in a first concave shape in contact with and above the first electrode and comprising a nitride film of a vanadium group metal (e.g. tantalum nitride), the second metal layer disposed in a second concave shape in contact with and above the first metal layer, wherein the second metal layer is made of the vanadium group metal (e.g. tantalum), the third metal layer is in a flat shape and in contact with the second metal layer, with the passivation layer disposed above and in contact with the top facing sides of the first and second metal layers, and wherein the micro-solder bump connecting to a second semiconductor chip is in contact with the passivation layer, the third metal layer, and the second metal layer, with the third metal layer exposed through an opening in the passivation layer, together with all of the other limitations of claim 21 as claimed.  Claim 42 is allowable for similar reason to claim 21 and claims 22-36,39-41,43-48 are allowable in virtue of depending upon and including all of the limitations of claims 21 and 42 accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric A. Ward/Primary Examiner, Art Unit 2891